 1
     Jonathan O. Peña, Esq.
 2   CA Bar ID No.: 278044
     Peña & Bromberg, PLC
 3   2440 Tulare St., Ste. 320
     Fresno, CA 93721
 4   Telephone: 559-439-9700
 5   Facsimile: 559-439-9723
     Email: info@jonathanpena.com
 6   Attorney for Plaintiff, James Arthur Purser

 7
 8                                   UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9                                          FRESNO DIVISION
10
     JAMES ARTHUR PURSER,                            Case No. 1:20-cv-00916-EPG
11
                   Plaintiff,                        STIPULATION FOR THE AWARD AND
12                                                   PAYMENT OF ATTORNEY FEES AND
                           v.                        EXPENSES PURSUANT TO THE EQUAL
13                                                   ACCESS TO JUSTICE ACT; ORDER
14 ANDREW SAUL, Commissioner of
     Social Security,
15
                   Defendant.
16
            IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17
     subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
18
     of FOUR HUNDRED SEVENTY-SEVEN DOLLARS and 89/100 ($477.89) under the Equal Access
19
     to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents compensation for all legal
20
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
21
22 with 28 U.S.C. § 2412(d).
23          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the

24 matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
25 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
26 whether the fees are subject to any offset allowed under the United States Department of the
27 Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
28 whether they are subject to any offset.
 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 4 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 5          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 9 attorney fees in connection with this action.
10          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

11 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12 EAJA.
13                                                 Respectfully submitted,
14
15 Dated: July 7, 2021                             /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
16                                                 Attorney for Plaintiff
17
     Dated: July 7, 2021                  PHILLIP A. TALBERT
18                                              Acting United States Attorney
19                                              DEBORAH LEE STACHEL
                                                Regional Chief Counsel, Region IX
20                                              Social Security Administration

21                                           By: _*_Ellinor R. Coder
                                                 Ellinor R. Coder
22                                               Special Assistant U.S. Attorney
23                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
24                                        obtained via email on July 7, 2021).

25
26
27
28
                                                       -2-
 1                                               ORDER

 2          Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and Expenses

 3 Pursuant to the Equal Access to Justice Act (ECF No. 21), IT IS ORDERED that fees and expenses in
 4 the amount of $477.89 as authorized by 28 U.S.C. § 2412 be awarded subject to the terms of the
 5 Stipulation.
 6
     IT IS SO ORDERED.
 7
 8      Dated:    July 15, 2021                            /s/
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -3-
